 
 
 
AMENDMENT NO. 1 TO THE
CENTURY ALUMINUM COMPANY
2009-2011 LONG-TERM TRANSFORMATIONAL INCENTIVE PLAN (LTTIP)
(Adopted Effective January 1, 2009)


WHEREAS, Century Aluminum Company (the “Company”) adopted and maintains the
Century Aluminum Company 2009-2011 Long-Term Transformational Incentive Plan
(LTTIP), adopted effective January 1, 2009 (the “Plan”); and
 
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) is authorized to amend the Plan under Section 6.B of the Plan;
and
 
 
WHEREAS, the Committee desires to amend the Plan as set forth herein.
 
 
NOW, THEREFORE, effective as of the date hereof, the Plan shall be amended as
follows:


1.  Section 5.D.I. of the Plan is hereby modified to read as follows:


Notwithstanding anything set forth in Section 6.B. hereof to the contrary, upon
a Change in Control of the Company, all outstanding LTTIP Awards shall become
Earned Annual US Bonus Pool Awards and/or Earned Annual Iceland Bonus Pool
Awards, as applicable, and any amounts remaining in the US Bonus Pool and/or the
Iceland Bonus Pool shall be distributed to the Participants in proportion to
each Participant’s respective Target US Bonus Pool Awards and Target Iceland
Bonus Pool Awards.  Payment of such Earned Annual US Bonus Pool Awards and/or
Earned Annual Iceland Bonus Pools Awards shall be made as soon as practicable
but not later than 2 ½ months after the Change in Control of the Company (or, as
specified in Section 12, within such other time period as may be required under
Section 409A).


2.  Except as amended hereby, the Plan shall remain in full effect.


IN WITNESS WHEREOF, the Committee has caused this Amendment No. 1 to the Plan to
be executed this 2nd day of June, 2011, to be effective immediately.





 
CENTURY ALUMINUM COMPANY COMPENSATION COMMITTEE
     
/s/ Peter Jones
 
By:  Peter Jones
 
Title:  Committee Chairperson


